Citation Nr: 1226054	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  11-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The Veteran served on active duty from March 1953 to January 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal of July 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in January 2012; a transcript of that proceeding is of record.  In January and May 2012, the Veteran submitted additional evidence, and waived his right to initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011). 

In June 2012, the Board granted the Veteran's motion for a 60-day extension of time to submit additional evidence to support his claims.  Additional evidence was received in July 2012 (prior to the expiration of 60 days) at which time the Veteran's representative indicated that this was all the evidence that the Veteran had to support his claims. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The record reflects that the RO has characterized the Veteran's skin disorder claim as a claim for service connection for spongiotic dermatitis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Board has accordingly recharacterized the Veteran's skin disorder claim, per Clemons, as noted on the title page of this decision.  In so doing, the Board notes that the RO has also addressed whether the Veteran's currently diagnosed spongiotic dermatitis is related to the dermatophytosis noted in service.  Therefore, there is no prejudice to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The increased rating issue is addressed in the REMAND that follows the ORDER section below.


FINDINGS OF FACT


1.  Dermatophytosis in service was acute and resolved with no residual disability; and the Veteran's current skin disorder is not etiologically related to his service. 

2.  The Veteran's bilateral hearing loss disability is related to his military service. 

3.  The Veteran's tinnitus is related to his military service. 

CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

3.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As regards the hearing loss disability and tinnitus claims, the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for bilateral hearing loss disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159. 

As regards the skin disorder claim, the record reflects that the Veteran was provided all required notice in a letter mailed in August 2009, prior to the initial adjudication of the claim in December 2009. 

In light of the apparent absence of the service treatment records (STRs), the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).  With respect to the VCAA, the Board finds that this heightened duty has been met.  The record shows that the Veteran was informed in October 2009 that the RO's attempts to obtain the complete STRs were not completely successful.  The Veteran has been notified of the type of evidence that would tend to substitute for his missing STRs, and the RO has made extensive efforts to obtain all outstanding STRs.  There is no indication that additional pertinent records exist or that any additional notice would be productive.  All appropriate development to obtain the Veteran's pertinent, available post-service medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded an appropriate VA examination and provided testimony at two hearings.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Skin Disability

An August 1955 Report of Medical History notes that the Veteran was treated for dermatophytosis in 1953 while in service.  As discussed above, service treatment records are otherwise unavailable.

Although the Veteran filed claims for service connection for other disabilities in 1993, 2000 and 2008, he did not include his skin disorder in any of those claims. 

The Veteran submitted the instant claim for service connection in July 2009.

A June 2009 private pathology report shows a diagnosis of acute spongiotic dermatitis of the right foot with no fungi. 

A September 2009 VA examination report notes the Veteran's history of foot fungus in service and a current diagnosis of spongiotic dermatitis.  After reviewing the claims file, the VA examiner opined that the Veteran's current skin disorder is not related to service.  He noted that the Veteran's skin disorder in service (dermatophytosis) is a fungal condition, but his current skin disorder (spongiotic dermatitis ) is not a fungal condition.  

During his January 2012 travel Board hearing, the Veteran maintained that his current skin disorder is related to the skin disorder he had in service.

Upon review of the evidence, the Board notes that although the Veteran was treated for dermatophytosis in service, the post-service medical evidence is negative for dermatophytosis.  Therefore, the Board must conclude that the dermatophytosis present in service was acute and resolved without residual disability.  

Although the medical evidence shows that the Veteran is currently diagnosed with spongiotic dermatitis, there is no post-service medical evidence of any skin complaint until 2009, more than 50 years after the Veteran's discharge.  Regarding the etiology of his current skin disorder, the September 2009 VA medical opinion is clearly against the Veteran's claim.  The VA physician essentially opined that the Veteran's current skin disorder is not related to his military service or the skin disorder he was treated for therein (see above).  The Board finds this opinion persuasive because it is based on a review of the Veteran's pertinent history and is properly supported.  There is no competent (medical) opinion of record to the contrary. 

The Veteran himself believes that his current skin disorder was incurred during his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current skin disorder is related to the skin disorder for which he was treated during service or is otherwise related to active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value. 

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.

Hearing Loss Disability and Tinnitus

At the January 2012 travel Board hearing, the Veteran testified that he had exposure to in-service acoustic trauma, to include from a variety of firearms as a rifleman during his active duty service.  He stated that his problems with tinnitus began during service and he first noticed hearing loss one year after military service.  The Veteran also reported that he had no significant occupational or recreational noise exposure after service.  

The Veteran's service personnel records note that he had active duty service from March 1953 to January 1955, with no combat service.  His military occupational specialties included rifleman, clerk and administrator.

Private treatment records show that the Veteran underwent audiometric testing in March 1990; no speech recognition scores were obtained with this testing.

VA outpatient treatment records dated in June 2008 note the Veteran's complaints of tinnitus.  Audiometric testing revealed bilateral sensorineural hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
45
LEFT
10
15
35
45
55

Speech recognition scores using the Maryland CNC Test were not obtained.

A February 2011 VA examination report notes the Veteran's complaints of bilateral hearing loss and tinnitus.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
50
55
LEFT
15
20
40
55
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 100 percent in the left ear.  After reviewing the claims files in March 2012, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of his military service, but rather due to advancing age and occupational noise exposure.  The VA examiner also noted that there was no evidence of either disability or a claim for disability until decades after service.

In an April 2012 statement, Dr. R. (the Veteran's otolaryngologist) indicated that he had reviewed the Veteran's medical history and concluded that it is at least as likely as not that his "current bilateral hearing loss is a result of his active military service."  Dr. R specifically pointed to the acoustic trauma that the Veteran sustained as a rifleman during his active duty service.

The medical evidence confirms the Veteran currently has bilateral hearing loss disability, as defined by VA regulation, and tinnitus. 

Furthermore, the Veteran is competent to testify as to observable symptoms such as hearing difficulty, and this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran, the Board finds the Veteran's assertions of tinnitus dating back to service and hearing loss dating to a year after service to be credible here.  The Board has no reason to doubt the credibility of the hearing testimony regarding in-service noise exposure.  His service personnel records confirm his service as a rifleman.  

The Veteran is currently experiencing tinnitus, as noted in the February 2012 VA examination report above.  Thus, the Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for tinnitus. 

The Veteran is also currently experiencing bilateral hearing loss disability, as noted in the February 2012 VA examination report.  The Board acknowledges that the 2012 VA examiner opined that the Veteran's current hearing loss disability is not related to military service essentially due a lack of medical evidence of such disability for years after service.  The conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the April 2012 medical opinion from the Veteran's private physician finds that the Veteran's current hearing loss disability is related to his in-service noise exposure.  In this regard, the VA examiner did not address the Veteran's service as a rifleman and inaccurately referred to post-service occupational noise exposure.  Additionally, as noted above, the Veteran is credible to testify as to the onset of his hearing loss.  Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran currently has bilateral hearing loss disability that is related to his service.  When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert, supra. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for bilateral hearing loss disability and tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's increased rating claim is decided.  The most recent VA examination to determine the degree of severity of the Veteran's service-connected pes planus was in September 2009.  Thereafter, during the January 2012 travel Board hearing, the Veteran essentially stated that his pes planus had gotten worse.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his bilateral pes planus.  Prior to the examination, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims files all outstanding treatment records pertinent to the increased rating issue on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's pes planus during the appeal period. 

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected bilateral pes planus.  The claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected pes planus on his ability to work.

The supporting rationale for all opinions expressed must be provided. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  Thereafter, the RO or the AMC should review the claims folders and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

5.  The RO or the AMC should also undertake any other indicated development. 

6.  Then, the RO or the AMC should readjudicate the increased rating issue based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


							(CONTINUED ON NEXT PAGE)


As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


